Citation Nr: 1011291	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  06-38 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
including but not limited to asthma and chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Ralph G. Steihm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1962 to 
August 1964 and from October 1964 to November 1982.  The 
Veteran had additional service in the Army Reserves, 
including periods of active duty for training (ACDUTRA).  

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Roanoke, Virginia, that denied 
service connection for asthma.  The Veteran appealed that 
decision.  The Veteran testified before the undersigned 
Veterans Law Judge at a February 2008 hearing.

In a Board remand dated in April 2008, the Veteran's claim 
was remanded to the RO/AMC for additional evidentiary 
development.  After such development was completed, the case 
was returned to the Board for appellate disposition.  In a 
decision dated in November 2008, the Board denied the 
Veteran's claim for service connection for asthma.  

The Veteran appealed the November 2008 Board decision to the 
Court of Appeals for Veterans Claims (Court).  In October 
2009 the parties filed a Joint Motion for Remand to the Board 
("Joint Motion").  In an October 2009 Order ("Order"), the 
Court granted the Joint Motion and remanded this appeal to 
the Board.  A copy of the Court's Order was placed in the 
claims file.  

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion the parties agreed that the issue herein 
should not have been limited to service connection for 
asthma, but rather should have been interpreted as 
encompassing any diagnosed respiratory disorder.  

The Veteran's service treatment records indicated various 
complaints of shortness of breath, and his retirement 
examination in September 1982 noted bilateral expiratory 
wheezes and a history of asthma.  

VA treatment records show that the Veteran was diagnosed with 
COPD in or prior to February 2006, which was when he first 
sought treatment with VA.  VA treatment records do not 
reflect a diagnosis of asthma.  The Veteran declined to 
provide or to identify any private treatment that he received 
for any pulmonary disorder.

The Veteran was first examined by a VA nurse practitioner in 
March 2006.  The nurse practitioner diagnosed COPD and 
specifically noted that the Veteran did not have asthma.  
However, paradoxically, she also wrote in her report that the 
Veteran's COPD caused the associated problem of asthma.  She 
opined that the Veteran's COPD was due to cigarette smoking. 

As a result of the lack of clarity in the March 2006 report 
of examination, the Veteran was reexamined by a VA physician 
in August 2008.  The examiner concluded that the Veteran had 
COPD but did not have asthma. 

The Veteran's attorney submitted a January 2010 report from a 
private physician.  The private physician alleged that the VA 
examinations were inadequate to distinguish asthma from COPD 
insofar as both disorders cause similar symptoms.  He opined 
that in order to differentially diagnose asthma versus COPD, 
the Veteran would have to be administered "more complete 
pulmonary function testing" including total lung capacity 
(TLC) and diffusing capacity of the lung for carbon monoxide 
(DLCO).  He opined that the Veteran should receive a high 
resolution computerized tomography (CT) scan to accurately 
assess his lung disorder and that the Veteran might need a 
lung biopsy.  He also indicated that many people with COPD 
eventually develop asthma and that many people with asthma 
eventually develop COPD.  The private physician acknowledged 
that COPD is most commonly caused by cigarette smoking.  The 
private physician was unwilling to provide a diagnosis of the 
Veteran's respiratory disorder but opined that, whatever its 
nature, it began in service.  While his letter provided a 
great deal of general information about asthma and COPD, the 
physician did not explain the basis for his conclusion that 
the Veteran's current respiratory disorder started during his 
service.

In light of the conflicting opinions set forth above, 
including the private physician's assertion that the VA 
examinations that were provided to the Veteran were 
inadequate, and in light of the holding in the Joint Motion, 
the Board is of the opinion that a new examination by a 
pulmonologist should be obtained.  The Board finds that, 
given the facts of this case, the specialized expertise of a 
pulmonologist is necessary in order to resolve questions 
concerning the etiology and diagnosis of the Veteran's 
current lung disease.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a 
VA examination by a pulmonologist.  The 
claims file should be provided to the 
examiner and he or she must state that the 
claims file was reviewed in his or her 
report.  The examination should include 
all diagnostic testing and studies that 
are necessary in order to determine the 
nature and etiology of the Veteran's 
current respiratory disorder.  

The examiner should specifically review 
the private physician's opinion, set forth 
in the January 2010 letter, that more 
comprehensive pulmonary function testing 
including TLC and DLCO values and a high 
resolution CT scan are necessary in order 
to render a proper diagnosis in this case.  
If the examiner is in agreement, then 
these tests should be conducted as needed.  
If the examiner disagrees that such 
testing is necessary then he or she should 
explain why the testing is unnecessary in 
his or her report.

The examiner should specifically state in 
his or her report whether the Veteran has 
(a) asthma, (b) COPD, and/or (c) some 
other chronic respiratory disorder.  The 
examiner should fully explain his or her 
rationale for the diagnosis or diagnoses.  
If both disorders are diagnosed, the 
examiner should explain whether either 
disorder is secondary to (caused by) the 
other. 

For any respiratory disorder that is 
diagnosed, the examiner should explain the 
etiology of the disorder, and should 
specifically opine as to whether it is at 
least as likely as not (at least 50 
percent likely) that the disorder was 
incurred in service or was caused or 
aggravated by a disease or injury in 
service.  In doing so, the examiner should 
reference the Veteran's service treatment 
records, the March 2006 VA examination, 
the August 2008 VA examination, and the 
January 2010 letter from the private 
physician as necessary.  The examiner 
should specifically address the private 
physician's opinions that (a) the Veteran 
had a respiratory disorder in service that 
gradually progressed in severity to the 
present time, and (b) that the Veteran's 
current respiratory disorder is the same 
condition that caused instances of 
shortness of breath during his service as 
reflected in the service treatment 
records.

The examiner should also indicate whether 
the Veteran's respiratory disorder was 
more likely than not (at least 51% likely) 
caused by smoking or any other use of 
tobacco products.    

2.  After completion of the above 
development, the Veteran's claim should be 
readjudicated as provided in the Joint 
Motion.  If the determination remains 
adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


